Title: To James Madison from Thomas Griffin and Others, 2 July 1812 (Abstract)
From: Griffin, Thomas
To: Madison, James


2 July 1812, York, Virginia. “The town of York is at this moment totally exposed and defenceless. Neither Cannon or small arms are to be had; in this unprepared state the inhabitants of the town are exposed to the maritime, predatory incursions of our foe. Distant from the chesepeake Bay only ten miles and the capes of Virginia fifty and [illegible] unobstructed navigation of the river for many miles above the town, render us peculiarly liable to depradation.… At this place the river narrows from two miles width both above and below, to the ⟨space?⟩ of three quarters of a mile. The Banks on either shore of the river are not less than forty feet perpendicular hight, with the remains of former fortifications that could be, with little expence fully repaird.… If this fort was fortified and protected, it would be the rendezvous of our commerce, and a safe retreat for our navey if it should be compelled by the superior force of the enemy to seek refuge under our cannon. Both above and below the town the river affords bays and inlets where gun boats may hide in ⟨safty?⟩ and whence they could effectually co-operate with the land batteries.” The writers recommend “the early fortifying this port,” believing “that ten twenty four pounders aided by three or four gun boats would be amply sufficient to defend the place against any force the enemy may probably bring against it.”
